Citation Nr: 1229702	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  01-00 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to November 1999. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This issue was remanded by the Board in February 2006 for additional development.  In June 2009, the Board addressed the Veteran's additional claims and denied service connection for a hiatal hernia.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  The attorney for the appellant and the Secretary of Veterans Affairs filed a Joint Motion for Partial Remand in August 2010.  By Order of the Court, this issue was returned to the Board. 

In October 2005, the Veteran testified at a hearing before the Board.  A transcript of the hearing is associated with the claims file.  

The Board remanded this claim in April 2011 for further development in accordance with the instructions in the joint motion.  It now returns for appellate review.

The Veterans Law Judge (VLJ) who presided at the October 2005 Board hearing is no longer employed at the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Accordingly, a June 2012 letter was sent to the Veteran offering him an opportunity to testify at another Board hearing.  The Veteran indicated in a June 2012 response that he did not wish to appear at another hearing and requested that his case be considered on the evidence of record.  As such, the Board will proceed with appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay, this claim must be remanded again to ensure proper development for the reasons discussed below.

After the Board remanded this claim in April 2011, a VA opinion was requested by the agency of original jurisdiction (AOJ) to address the likelihood that the Veteran's hiatal hernia was related to service.  In the April 2012 report, the examiner made findings with regard to chronicity in service and continuity of symptoms after service, but stated that he would not render a nexus opinion as he had not been requested to do so.  The Board finds that there is enough evidence of record to warrant such an opinion.  In this regard, the service treatment records show a diagnosis of gastritis in May 1992.  The Veteran had also complained of stomach pain during service in October 1989 and July 1991.  Moreover, only a few months after his November 1999 separation from active service, the Veteran reported having stomach acid ("sour stomach") at an April 2000 VA examination for which he was taking Mylanta, a medication used to treat stomach acid.  He was diagnosed at this time with a transient gastritis.  Thereafter, a November 2001 VA treatment record shows that the Veteran had been prescribed Ranitidine, a medication used to treat GERD symptoms.  Finally, private treatment records dated in March 2002 show that following complaints of chest pain, an upper GI endoscopy was performed which revealed a hiatal hernia.  A February 2003 private treatment record and March 2003 VA treatment record also reflect diagnoses of GERD.  

Thus, given the fact that the Veteran was diagnosed with gastritis during active service, and given the proximity in time of the Veteran's complaints of stomach acid at the April 2000 VA examination to his long period of active service, as well as the November 2001 VA treatment record suggesting ongoing symptoms of stomach acid thereafter, the Board finds that there is at least an indication that the Veteran's current gastrointestinal disorder may be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the VA examiner who filled out the April 2012 Disability Benefits Questionnaire should be asked to render a nexus opinion.  If that examiner is not available, then an opinion should be obtained from another examiner.  The Board notes in this regard that the April 2012 VA examiner stated that the Veteran made multiple visits to his primary care provider for at least two years after discharge from active service but did not mention any gastrointestinal symptoms during this time.  However, as noted above, the Veteran did report stomach acid at the April 2000 VA examination, for which he was taking medication, and a November 2001 VA treatment record shows he was taking medication to treat stomach acid.  Thus, there is evidence suggesting that the Veteran may have had recurrent symptoms of GERD in the first couple of years following service.  The examiner should take this evidence into account in rendering the opinion.

As such, the case is REMANDED for the following actions:

1. The claims file, and a copy of this REMAND, should be returned to the examiner who filled out the April 2012 Disability Benefits Questionnaire for a nexus opinion regarding the Veteran's GERD and hiatal hernia.  If that examiner is not available, then another examiner should render the opinion.  The Veteran need not be scheduled for an examination.  The examiner must note in the opinion that the evidence in the claims file has been reviewed.  

After reviewing the file, including the April 2012 Disability Benefits Questionnaire and the discussion in this REMAND, the examiner should render an opinion as to whether the Veteran's hiatal hernia and/or GERD are at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

As discussed in the body of this REMAND, the examiner should consider the fact that the Veteran reported having symptoms of stomach acid and taking medication for it at the April 2000 VA examination, just several months following his separation from service in late November 1999, and that a November 2001 VA treatment record shows that he had been prescribed medication to treat symptoms of GERD (Ranitidine), suggesting that he had recurrent or ongoing stomach acid symptoms in the first two years following active service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


